Citation Nr: 1543164	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  07-26 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes cavus.  

2. Entitlement to service connection for pes cavus.

3. Entitlement to service connection for a cervical spine disability.  

4. Entitlement to an initial rating higher than 20 percent for residuals of a left shoulder sprain prior to November 29, 2010 and an initial rating higher than 10 percent thereafter.  

5. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2005, October 2006, January 2008 and April 2011 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The issue of entitlement to service connection for pes cavus was denied in previous rating decisions dated in February 1969 and October 1986.  Although in a February 2013 remand the Board implicitly reopened the issue, for the sake of completeness the analysis is included herein.  

The issue of service connection for a low back disability was previously denied in rating decisions dated in February 1969, October 1986, and May 1991.  The issue of service connection for a cervical spine is being addressed on the merits as it is distinctly different from the previously denied low back disability and includes diagnoses of cervical arthritis and disc disease that were not of record at the time of the last rating decision.  See Boggs v. Peake, 520 F.3d 1330, 1335-37 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  

As discussed during the July 2015 Board hearing, a rating decision in August 2014 proposed to reduce the rating of the left shoulder from 20 percent to 10 percent effective November 29, 2010.  Further review of the record shows that the reduction was effectuated in August 2014 as it did not result in a reduction of benefits paid.  Thus the predetermination procedures of 38 C.F.R. § 3.105(e) are inapplicable and the issue is characterized as reflected on the title page.  

Additional VA treatment records and examinations dated from 2009 to 2015 have been added to the file since the most recent readjudication of the issues in the May 2009 Statement of the Case (SOC), or May 2009 Supplemental Statement of the Case (SSOC), or March 2014 SSOC.  Although a SSOC was not issued following receipt of these records, the records are either cumulative or duplicative of the other evidence of record or pertain to issues that are being fully granted.  Thus initial RO consideration is not needed.  See 38 C.F.R. § 20.1304.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

The issue of entitlement to higher initial ratings of the left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed February 1969 rating decision, the RO denied entitlement to service connection for pes cavus.  

2. In an unappealed October 1986 rating decision, the RO continued to deny entitlement to service connection for pes cavus.  

3. The additional evidence presented since the October 1986 rating decision relates to previously unestablished facts necessary to substantiate the claims of service connection for pes cavus.  

4. The Veteran currently does not have pes cavus or residuals thereof.  

5. The evidence is at least in relative equipoise as to whether cervical arthritis, degenerative disc disease, and radiculopathy are related to service.  

6. At the present time, the Veteran meets the schedular requirement for TDIU; and his service-connected disabilities are shown to render him unemployable.


CONCLUSIONS OF LAW

1. The October 1986 rating decision that continued to deny entitlement to service connection for pes cavus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2015).
 
2. New and material evidence has been submitted since the last denial of service connection for pes cavus and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. Disability manifested by pes cavus was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.303 (2015).

4. The criteria for service connection for cervical arthritis, degenerative disc, and radiculopathy are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015). 

5. The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  Specific to requests to reopen a previously denied claim, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In light of the favorable determination to reopen the claim of service connection for pes cavus, as well as to grant entitlement to service connection for a cervical spine disability, and TDIU, VA's duties to notify is deemed fully satisfied regarding these matters and there is no prejudice to the Veteran in proceeding to decide these issues on their merits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

With regards to the Veteran's underlying claim of entitlement to service connection for pes cavus, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in January 2008.  Nothing more was required.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service treatment records, private opinions, records from the Social Security Administration, a copy of the hearing transcript, and lay statements have been associated with the record.  In April 2009 the Veteran was afforded a VA examination for his feet.  Although that same month he asserted that he was offended that the examiner questioned his limping, the examination is fully adequate as the examiner reviewed the file and provided a detailed rationale for her opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

During the July 2015 Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


Claim to Reopen

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In a February 1969 rating decision the RO denied service connection for pes cavus on the basis that the foot condition was not shown to have been aggravated during service.  The Veteran was notified of the RO's decision and the decision became final as the Veteran did not appeal it.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A rating decision in October 1986 denied service connection for pes cavus based on the determination that the condition existed prior to service and was not aggravated by service.  After receiving notice of the decision, the Veteran did not appeal it and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence added to the record since the October 1986 rating decision includes the July 2015 Board hearing transcript.  The Veteran testified that he did not have foot problems prior to service and his foot pain began in service due to the boots he had to wear.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Board finds that the evidence received is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim as the Veteran is competent to provide lay testimony that he did not have foot problems prior to service and the onset of his pain began during service.  The credibility of the evidence is presumed for the purpose of reopening the claim of service connection pes cavus.  The claim as to this matter must be reopened.

Service Connection Claims

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if it is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pes Cavus

In July 2015 the Veteran testified that prior to service he did not have problems with his feet and that during service he had blisters and cramps in his feet and was given arch support.  He attributed his foot problems to the boots that he was told to wear.  

Service treatment records show that on the July 1965 induction examination the Veteran's feet were evaluated as normal.  On the accompanying report of medical history in July 1965 the Veteran complained of foot trouble.  Service treatment records in June 1966 show that the Veteran complained of aching feet and was diagnosed with mild pes cavus.  In July 1966 the Veteran was seen for foot trouble and was given heel pads for support.  In August 1967 x-rays were normal and the Veteran was given arch support and instructed to do foot exercises.  

If defects, infirmities or disorders are not noted when a veteran is examined and accepted for service, the presumption of soundness may be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b).  As a foot disability was not noted on the entrance examination into service, the Veteran is entitled to the presumption of soundness.  The Veteran's indication of foot problems  on the induction report of medical history dated in July 1965 does not rise to the level of clear and unmistakable evidence that a disorder preexisted service.  The evidentiary standard is an onerous one and the result must be undebatable.  Thus the presumption of soundness has not been rebutted regarding the Veteran's foot condition.  

After service, on VA evaluation in January 1969 the examiner determined that slight pes cavus deformity was present but there was no other abnormality in the feet.  The accompanying x-ray report did not show definite evidence of pes cavus.  VA treatment records show the Veteran had an arch strain and was given bilateral support.  A x-ray in May 1985 of the right foot was normal.  VA records in July 1985 show that that the Veteran was treated for bilateral arch foot pain.  The examiner determined that both feet had good arches, were tender only in the arches and otherwise were normal.  The diagnosis was bilateral arch strain and the Veteran was given arch support.  In December 1985 the Veteran had bilateral arch pain and was given arch support.  VA treatment records in March 1994 noted a prior right foot fracture and ankle injuries.  

In September 2007 the Veteran filed a claim to reopen service connection for pes cavus claimed as a bilateral foot condition.  

The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321   (2007).  In the instant, since the Veteran's claim in September 2007 was received, the weight of the evidence shows that he does not have pes cavus.  In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); 

VA treatment records in February 2008 show that the Veteran complained that his feet hurt mostly in the arches.  On VA examination in January 2009 he stated that he currently has the same symptoms in his feet as he did during service.  

On VA examination in April 2009 the examiner thoroughly reviewed the record noting that on separation examination in September 1967 the feet were normal.  Physical examination shows that the Veteran's posture on standing, squatting, supination, pronation, and rising to the toes and heels was unremarkable.  There were no hammertoes, high arches, clawfoot or other deformity either actively or passively correctable  The arch in each foot measured 2 cm. which was within normal limits.  The examiner opined that the Veteran had normal feet and that there was no evidence of pes cavus or any other disability.  The examiner concluded that the Veteran's current complaints of foot pain were not caused by or a result of his military service, noting that it was not unusual for service members to complain of foot pain during basic training.  

On VA examination in February 2011 there was no foot problem and no evidence of pain at rest or on manipulation.  VA treatment records in July 2012 and September 2013 show that a visual foot inspection was normal.  

The Board has considered the Veteran's statements with regard to his feet; however, although he is competent to describe symptoms observable to a lay person and his statements that he has pain are credible, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of the specific disability at issue.  Furthermore, symptoms alone, such as pain, without a finding of an underlying disorder, cannot be service connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The evidentiary requirement of demonstrating a current disability has not been satisfied. There is no doubt of material fact to be resolved in the Veteran's favor, and the claim of service connection for pes cavus must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


Cervical Spine

The Veteran contends that he has a cervical spine disability that is directly related to service or in the alternative is secondary to the service-connected left shoulder disability.  See, e.g., July 2008 statement and July 2015 Board hearing transcript.  As the evidence is at least in relative equipoise regarding service connection on a direct basis entitlement based on secondary service connection need not be considered.  

The Veteran has a diagnosis of cervical arthritis, degenerative disc disease, and radiculopathy.  See August 2005 EMG, July 2006 VA examination, and September 2008 VA examination.  Service treatment records in March 1966 show that the Veteran had a spasm of trapezius muscles in the upper back and his diagnosis was back strain.  On multiple occasions during service the Veteran complained of back pain.  See also other service treatment records dated in March 1966 and May 1966.  
Thus Shedden elements (1) and (2) have been met.  

On the question of a nexus there are both favorable and unfavorable opinions.  As for the favorable opinion, a private doctor, Dr. J.K, in August 2005 indicated that the Veteran's cervical spine disability, to include radiculopathy and degenerative disc disease, has been a long standing problem as the onset of the Veteran's neck pain was during basic training during service in 1966.  In January 2006 Dr. J.K. opined that both the Veteran's left shoulder pain and neck pain are related to his active service.  The examiner noted that he "reviewed records going back to 1966 and his symptoms initially came on while he was in basic training, and worsened due to service related activities."  The Board finds this opinion to be significantly probative as it was based on principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's neck pain in proffering this opinion.  The opinion also is consistent with a February 2011 VA examination whereby the examiner opined that the Veteran's joint condition began in service in 1966 when he developed slow-onset neck pain which radiated into the left shoulder.

The unfavorable evidence consists of a VA examination dated in July 2006.  On the July 2006 VA examination the examiner noted that on the September 1967 separation examination from service, the Veteran had swollen or painful joints and recurrent back pain and opined that the cervical arthritis and disc disease were not service connected but were due to the normal aging process that began approximately 3 to 4 years earlier.  

The Board finds the Veteran's statements and testimony that he had symptoms of neck pain since service to be competent.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  His statements are also credible as they are consistent with the service treatment records, January 2006 VA treatment records documenting neck pain for 40 years, and the January 2006 private opinion.    See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For the reasons discussed above, the Board finds that the unfavorable opinion is not any more or less persuasive than the favorable opinion.  Furthermore, the July 2006 VA examiner in rendering the unfavorable opinion did not consider the fact that the Veteran had neck pain for 40 years.  The Court has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  See Dalton v. Peake, 21 Vet. App. 23 (2007).  Thus the evidence is at least in equipoise; and, thereby, resolving all doubt in the Veteran's favor, the Board finds Shedden element (3) has been met.  Service connection is warranted for cervical arthritis, disc disease, and radiculopathy.   See 38 C.F.R. § 3.102.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Although the RO has not yet had the opportunity to effectuate service connection for the cervical spine disability granted herein, the Veteran still meets the percentage requirements for TDIU under 38 C.F.R. § 4.16(a), without the cervical spine disability, as he is currently service connected for the following disabilities: bilateral hearing loss rated 30 percent disabling, posttraumatic stress disorder rated 30 percent disabling, tinnitus rated 10 percent disabling, the left shoulder sprain rated 20 percent disabling prior to November 29, 2010 and 10 percent thereafter, and ischemic heart disease currently rated 60 percent disabling.  His current combined rating is 80 percent.  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

At the outset the Board recognizes that VA examiners have consistently concluded that the Veteran's service connected disabilities do not preclude employment.  VA examiners in December 2010, January 2011, January 2013, and January 2014 opined that the service-connected hearing loss, tinnitus, and PTSD did not impact his employability.  Those examiners similarly found that the Veteran was able to secure and maintain gainful employment in any capacity requiring sedentary or light physical labor but not heavy physical labor when considering his service-connected ischemic heart disease or left shoulder disability.  However, Federal Circuit clearly held in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner."

The aforementioned VA examinations as well as a private examiner in June 2012 have all indicated that the Veteran's service connected disabilities (heart and shoulder) preclude his ability to engage in heavy labor.  The evidence shows that the Veteran has a high school education and approximately a 30 year work history doing manual labor to include loading and unloading materials.  See, July 2006 VA examination, December 2010 TDIU claim, and July 2015 Board Hearing transcript.  Given the Veteran's level education, training, and work experience, the weight of the evidence shows that the severity of the service-connected ischemic heart disease, left shoulder disability, and cervical spine disability renders him incapable of obtaining and retaining substantially gainful employment.  

Therefore in resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In granting TDIU the Board brings to the RO's attention the fact that a rating decision in September 2015 reduced the rating for ischemic heart disease from 60 percent to 10 percent effective December 1, 2015.  Thus the issue of entitlement to TDIU may need to be reconsidered at a later date.  



	(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has been submitted to reopen the claim of service connection for pes cavus, the appeal to this extent is allowed.  

Service connection for pes cavus is denied. 

Service connection for cervical arthritis, disc disease, and radiculopathy is granted.   

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Veteran was last afforded a VA examination for his left shoulder disability in January 2014.  In his July 2015 testimony he indicated that his service-connected left shoulder disability increased in severity as he does not have strength to do anything with his left shoulder, including lifting a cup of coffee due to pain in the socket.  The Veteran is competent to give evidence about what he has experienced or observed.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus he should be afforded a new VA examination to address the current level of severity of his left shoulder disability.  

Further, in January 2014 a VA examiner opined that the Veteran's left shoulder sprain that was incurred in service has resolved and that his left shoulder osteoarthritis is more likely related to the aging process.  On remand in determining the level of severity the VA examiner should be asked to distinguish the current symptoms associated with the service-connected left shoulder sprain from the nonservice-connected symptoms of osteoarthritis.  

Lastly, prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. Schedule the Veteran for a VA examination to determine the current severity of the service-connected left shoulder disability.  The examiner must review the claims file and must note that review in the report.  To the extent possible the examiner should separate the symptoms pertaining to the service-connected residuals of the left shoulder sprain from the nonservice-connected symptoms of osteoarthritis.  If it is not possible to separate the symptoms the examiner should so state.  The examiner should set forth all examination findings, with the rationale for the conclusions reached.

The examiner must conduct left shoulder range of motion studies, to specifically include forward flexion and abduction and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  The examiner must comment on the presence or absence of ankylosis, dislocations, malunion and nonunion of the clavicle and scapula or humerus, as well as any other impairment of the humerus to include recurrent dislocation at the scapulohumeral joint, fibrous union or flail shoulder.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. When the development requested has been completed, the case should be reviewed by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


